Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species A1 in the reply filed on 09/01/2021 is acknowledged. Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2021.
Claims 16-17 and 20-21 are examined herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. WO 00/00985 (cited via IDS). 
Notes on interpretation of claim 16: the limitation “an excess of oxygen” can be interpreted as either: (1) there is an overall excess of oxygen in the outer rim, or (2) there is an excess of oxygen per unit area. Moreover, the limitation “wherein high burnup structure (HBS) formation will be suppressed or delayed” is interpreted as a desired result clause that will necessarily follow from the relatively larger amount of oxygen in the outer rim according to applicant’s specification (Pg. 4 ln 30-33). 
Regarding claim 16, Wood discloses a uranium oxide fuel pellet (Fig. 1: 10) comprising an inner region (14) and an outer rim region (12) about the inner region (see Fig. 1/2), and that the fuel pellet is cylindrical (Fig. 2: 10 is cylindrical) and the inner region and outer rim region are coaxial cylindrical regions (see Fig. 2 and claim 10), wherein the outer rim region has an excess of oxygen in comparison to the inner region (Pg. 5 ln 19-21: “an outer region 12 having a composition including a niobia addition and a core 14 which is substantially free of niobia”; the inner and outer regions are identical except for the addition of nobia to the outer rim, thereby 
Regarding claim 17, Wood discloses all the elements of the parent claim. Wood further discloses wherein the excess of oxygen is obtained by adding oxygen only to the outer rim region of the pellet (Pg. 5 ln 19-21 and Pg. 6 ln 21-23: the inner and outer regions are identical except for the subsequent addition of niobia to the outer rim, thereby adding oxygen to the outer rim but not to the interior”). 
Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lahoda et al US 20210020321. 
Regarding claim 16, Lahoda discloses a uranium oxide fuel pellet (Fig. 2 and [0048] coating with UO2) comprising an inner region (72) and an outer rim region (74) about the inner region (see Fig. 2, 74 surrounds 72), and that the fuel pellet is cylindrical (see Fig. 2 and [0025]) and the inner region and outer rim region are coaxial cylindrical regions (see Fig. 2), wherein the outer rim region has an excess of oxygen in comparison to the inner region ([0048] 72 comprises U3Si2 and the coating 74 comprises UO2, therefore the outer rim region has an excess of oxygen), wherein high burnup structure (HBS) formation will be suppressed or delayed (the fuel pellet has a larger amount of oxygen in the outer rim and therefore has sufficient structure such that the HBS formation will be suppressed or delayed). 
Regarding claim 17, Lahoda discloses all the elements of the parent claim. Lahoda further discloses wherein the excess of oxygen is obtained by adding oxygen only to the outer 3Si2 and the coating 74 comprises UO2 and therefore the excess of oxygen is obtained by only adding oxygen to the outer rim). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. WO 00/00985 (cited via IDS) in view of Sung et al KR20180027390A (cited via IDS).
Regarding claim 20, Wood discloses all the elements of the parent claim. Wood is silent with respect to the thickness of the outer rim region. 
Sung teaches a uranium oxide fuel pellet (Fig. 1) wherein the outer rim region has a thickness ranging from 50-3000 µm ([0038]). Wood teaches the invention except for the thickness in the outer rim region has a maximum thickness of 100 µm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a maximum thickness of 100 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 VSPQ 233. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a maximum thickness of 100 µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. The skilled artisan is able to easily increase and decrease the thickness of the outer region and judge the pros versus cons of doing so, for example, in regards to the high burnup structure formation and structural integrity of the fuel pellet. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. WO 00/00985 (cited via IDS). 
Regarding claim 21, Wood discloses all the elements of the parent claim. Wood discloses the claimed invention wherein the outer rim of the fuel pellet has an outer rim region of excess oxygen except for wherein the excess oxygen is 5% extra O, by molar content. However, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646